Citation Nr: 0906366	
Decision Date: 02/20/09    Archive Date: 02/27/09	

DOCKET NO.  07-11 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral high frequency sensorineural hearing loss.   

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic tinnitus, to include as secondary to bilateral high 
frequency sensorineural hearing loss.  

3.  Entitlement to service connection for major depression 
with panic attacks, claimed as depression.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to 
November 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of October 2005 and May 2006 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

In a rating decision of March 2005, the RO denied entitlement 
to service connection for bilateral high frequency 
sensorineural hearing loss and chronic tinnitus, including as 
secondary to bilateral high frequency sensorineural hearing 
loss.  While in correspondence of April 2005, the Veteran 
indicated that he was requesting a "reconsideration" of his 
claim for service connection for bilateral hearing loss and 
tinnitus, he did not, in fact, voice disagreement with the 
March 2005 decision denying entitlement to service 
connection.  38 C.F.R. § 20.201 (2008).  Accordingly, with 
the passage of one year, that decision became final.  Since 
the time of the March 2005 rating decision, the Veteran has 
submitted additional evidence in an attempt to reopen his 
claim.  The RO found such evidence both new and material, but 
continued the denial of service connection for bilateral high 
frequency sensorineural hearing loss and chronic tinnitus.  

As is clear from the above, the RO, having found new and 
material evidence sufficient to reopen the Veteran's 
previously-denied claims, has adjudicated the issues of 
service connection for bilateral high frequency sensorineural 
hearing loss and chronic tinnitus on a de novo basis.  
However, despite the determination reached by the RO, the 
Board must first find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously-denied claim.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993); see 
also VAOPGCPREC-5-92.  Because the RO has afforded the 
Veteran a greater review on the merits of his claim than was 
otherwise warranted, the Board does not believe that the 
Veteran will be prejudiced by deciding his case at this time 
on a new and material basis.  Bernard v. Brown, 4 Vet. App. 
384, (1993).  


FINDINGS OF FACT

1.  In an unappealed rating decision of March 2005, the RO 
denied entitlement to service connection for bilateral high 
frequency sensorineural hearing loss and tinnitus, including 
as secondary to bilateral high frequency sensorineural 
hearing loss.  

2.  Evidence submitted since the time of the RO's March 2005 
decision denying entitlement to service connection for 
bilateral high frequency sensorineural hearing loss and 
chronic tinnitus does not relate to an unestablished fact, 
and is of insufficient significance to raise a reasonable 
possibility of substantiating the Veteran's current claims.  

3.  Major depression with panic attacks is not shown to have 
been present in service, or for many years thereafter, nor is 
it the result of any incident or incidents of the Veteran's 
period of active military service.  


CONCLUSIONS OF LAW

1.  The decision of the RO in March 2005 denying the 
Veteran's claims for service connection for bilateral high 
frequency sensorineural hearing loss and chronic tinnitus is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  

2.  Evidence received since the time of the RO's March 2005 
decision denying entitlement to service connection for 
bilateral high frequency sensorineural hearing loss and 
tinnitus is new, but not material, and insufficient to reopen 
the Veteran's previously-denied claims.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).  

3.  Major depression with panic attacks was not incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, as well 
as VA and private treatment records and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Legal Criteria

The Veteran in this case seeks service connection for 
bilateral high frequency sensorineural hearing loss and 
chronic tinnitus, as well as for major depression with panic 
attacks.  In pertinent part, it is contended that each of the 
aforementioned disabilities had their origin during the 
Veteran's period of active military service.  In the 
alternative, it is contended that the Veteran's current 
tinnitus is in some way causally related to bilateral high 
frequency sensorineural hearing loss.  

In that regard, service connection maybe established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2008).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a Veteran served for ninety (90) days or more 
during a period of war, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may additionally be granted for disability 
which is proximately due to, the result of, or aggravated by 
a service-connected disability or disabilities.  38 C.F.R. 
§ 3.310 (2008); see also Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision, absent disagreement by the 
Veteran within a period of one year, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  

In addition, new evidence may be found to be material if it 
provides a "more complete picture of the circumstances 
surrounding the origin of the Veteran's injury or disability, 
even where it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  See Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998).  In determining whether new 
and material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

New and Material Evidence

As regards the Veteran's claims for bilateral high frequency 
sensorineural hearing loss and chronic tinnitus, the Board 
notes that, in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008), the United States Court of Appeals for the Federal 
Circuit held that the "factual basis" of a claim for service 
connection is the Veteran's disease or injury, rather than 
the symptoms of that disease or injury.  Moreover, a properly 
diagnosed disease or injury cannot be considered the same 
factual basis as a distinctly diagnosed disease or injury.  
As a consequence, for purposes of 38 U.S.C.A. § 7104(b), 
claims which are based upon distinctly and properly diagnosed 
diseases or injuries must be considered separate and distinct 
claims.  This is to say that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two 
claims must be considered independently because they rest on 
different factual bases.  

In the case at hand, at the time of the prior March 2005 
rating decision, the RO denied entitlement to service 
connection for bilateral high frequency sensorineural hearing 
loss and chronic tinnitus, including as secondary to 
bilateral high frequency sensorineural hearing loss.  
Moreover, the Veteran's current claim and accompanying 
evidence reflects those very same disabilities.  Under the 
circumstances, the Board is of the opinion that the Veteran's 
current claims are, in fact, based on the very same diagnoses 
as his previous claims, and, accordingly, must be considered 
on a "new and material" basis.  See Boggs supra. 

In the present case, at the time of the prior March 2005 
rating decision, it was noted that service medical records 
showed that the Veteran's hearing was within normal limits 
both at entrance into and separation from military service.  
While during service, the Veteran experienced exposure to 
noise from jet engines, both in the hangar shop and on the 
flight line, at the time of a VA audiometric examination in 
December 2004, the Veteran indicated that, since his 
discharge from service, he had worked in coal mines and with 
welding (equipment).  Moreover, while following that 
examination, the Veteran received a diagnosis of bilateral 
high frequency sensorineural hearing loss, in the opinion of 
the examiner, the Veteran's hearing loss was neither caused 
by nor the result of loud noise exposure in service.  

As regards the veteran's claimed tinnitus, it was noted that 
there was "no evidence" showing that the Veteran's tinnitus 
was either incurred in or aggravated by his military service.  
Moreover, at the time of the aforementioned VA audiometric 
examination in December 2004, the Veteran indicated that his 
tinnitus had begun only two to three years earlier, some 29 
years following his discharge from service.  Significantly, 
following the VA audiometric examination, it was the opinion 
of the examiner that the Veteran's tinnitus was neither 
caused by nor the result of loud noise exposure while in 
service.  Finally, given that service connection had been 
denied for bilateral high frequency sensorineural hearing 
loss, a claim of service connection for tinnitus as secondary 
to that disability was determined to be without merit.  Under 
the circumstances, the RO denied entitlement to service 
connection for bilateral high frequency sensorineural hearing 
loss, as well as for chronic tinnitus.  That determination 
was adequately supported by and consistent with the evidence 
then of record, and is now final.  

Evidence received since the time of the RO's March 2005 
decision, consisting, for the most part, of VA treatment 
records and examination reports, and a single private 
audiometric examination dated in February 2006, while "new" 
in the sense that it was not previously of record, is not 
"material."  More specifically, while at the time of a VA 
outpatient audiometric examination in January 2006, there was 
once again noted the presence of bilateral high frequency 
sensorineural hearing loss, that examination failed to 
demonstrate any relationship between the Veteran's hearing 
loss and an incident or incidents of his period of active 
military service.  Moreover, while during the course of that 
examination, the Veteran gave a history of tinnitus "since 
before he left the service," that statement is directly 
contradicted by the Veteran's earlier statement that his 
tinnitus had begun around or about 2001 or 2002, and the fact 
that his service treatment records show no evidence 
whatsoever of complaints of, treatment for, or a diagnosis of 
tinnitus.  Other evidence shows only continuing treatment for 
the Veteran's bilateral hearing loss and tinnitus, with no 
demonstrated relationship between those pathologies and the 
Veteran's active service.  Under the circumstances, the Board 
is of the opinion that evidence submitted since the time of 
the RO's March 2005 decision does not constitute new and 
material evidence sufficient to reopen the Veteran's 
previously-denied claims.  This is to say that, by itself, or 
when considered with previous evidence of record, the newly-
received evidence does not relate to an unestablished fact 
necessary to substantiate the Veteran's claims.  Accordingly, 
the Veteran's appeal as to the issues of service connection 
for bilateral high frequency sensorineural hearing loss and 
tinnitus must be denied.  

Service Connection

Turning to the issue of service connection for major 
depression with panic attacks, the Board notes that service 
treatment records are entirely negative for history, 
complaints, or abnormal findings indicative of the presence 
of a psychiatric disability, to include major depression.  As 
of the time of a service separation examination in 
November 1973, a psychiatric evaluation was entirely within 
normal limits, and no pertinent diagnosis was noted.  In 
point of fact, the earliest clinical indication of the 
presence of an acquired psychiatric disorder is revealed by 
private records of hospitalization dated in February 2004, 
more than 30 years following the Veteran's discharge from 
service, at which time there was noted the presence of a 
"fairly severe" anxiety attack.  Recurrent major depression 
with panic and/or anxiety attacks was similarly first noted 
no earlier than January/February 2005, once again, many years 
following the Veteran's discharge from service.  
Significantly, to date, no relationship has been demonstrated 
between the Veteran's major depression/panic attacks and any 
incident or incidents of his period of active military 
service.  Under the circumstances, the Veteran's claim for 
service connection for major depression with panic attacks 
(claimed as depression) must be denied.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in June 2005 and June 2006, 
as well as in April and July 2007.  In those letters, VA 
informed the Veteran that, in order to reopen his claims (for 
service connection for bilateral high frequency sensorineural 
hearing loss and chronic tinnitus), new and material evidence 
was needed.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA 
also informed the Veteran that, in order to substantiate a 
claim for service connection, the evidence needed to show 
that he had a current disability, a disease or injury in 
service, and evidence of a nexus between the postservice 
disability and the disease or injury in service, which was 
usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date of the award of 
benefits will be assigned if service connection was awarded.  
The above referenced June 2006 and April 2007 letters to the 
Veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 2005 
and 2006 rating decisions, the Veteran has not been 
prejudiced, as his pending claims are denied.

To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial, in that it did 
not affect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire 
file, it is clear that the Veteran had a full understanding 
and/or actual knowledge of the elements required to prevail 
on his claims.  See Sanders v. Nicholson, 487 Fed. 3d 881 
(Fed. Cir. 2007).  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as both VA and 
private treatment records and examination reports.  

At this time, the Board acknowledges that the Veteran was not 
examined for the purpose of addressing his service connection 
claim; however, given the facts of this case a VA examination 
is not required.  Specifically, under the statute, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).

In this case, there is no credible, competent evidence 
indicating that the claimed depression disorder may be 
associated with service.  Instead, it is clear upon review of 
the record that the Veteran developed the claimed disability 
many years after separation from active military service and 
that it is not related to any event of service.  Because the 
evidence of record is sufficient to make a decision in this 
case, VA is not required to provide the Veteran with a 
medical examination absent a showing by the veteran of a 
current disability and an indication of a causal connection 
between the claimed disability and service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003); see also 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  





ORDER

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for bilateral high frequency sensorineural hearing 
loss is denied.  

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for chronic tinnitus is denied.  

Service connection for major depression with panic attacks 
(claimed as depression) is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


